Oblon/Sony
1940 Duke Street
undefined
Alexandria, VA 22314

In re Application of: Makiko YAMAMOTO
Serial No.: 16757911         
Filed: April 21, 2020
Docket: 528424US
Title: TRANSMISSION DEVICE, TRANSMISSION METHOD, RECEPTION DEVICE, AND RECEPTION METHOD
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed on 17 August 2022 to require consideration of an Information Disclosure Statement filed  16 August 2022.

The petition is DISMISSED.

REVIEW OF FACTS

The Information Disclosure Statement was filed on 16 August 2022.  One day later, 17 August 2022, a petition was filed to require consideration.  A corrected Notice of Allowability, dated 24 August 2022, including a copy of the Information Disclosure Statement signed by the examiner has been provided.  



ANALYSIS AND DECISION

For reasons addressed above, the relief sought has been provided and the request is moot.

Accordingly, the petition is DISMISSED. 

Applicant is given a time period of 2-months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Gail Hayes at (571) 272-3591.

/GAIL O HAYES/Quality Assurance Specialist, Art Unit 2100